DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/178476(WO476).
WO476 teaches a method of polishing metal substrates such as copper and copper alloys[0003-0005] using an aqueous polishing solution[0099], comprising phosphoric acid[0069], and metal anticorrosives comprising guanidine compounds, such as triphenylguanidine(i.e. N-containing aliphates), tetrazole, benzotriazole, benzimidazole(i.e. N-containing heterocyclic aromatics), wherein the amount of metal anticorrosive is present in an amount of 0.001-10% by mass [0073-0090].  WO476 further teaches that the metal anticorrosives form a protective film on the copper substrate[0084].
Regarding claims 1-6, 10, 13-14, the amount of metal anticorrosives as taught by WO476 overlaps the claimed amounts of N-containing aliphates and N-containing heterocyclic aromatics.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  Therefore, the claimed method is obvious over the method as taught by WO476.  The claimed bonding substrate is also obvious over the copper substrate produced by the method of WO476.
Regarding claim 7, WO476 further teaches that the pH of the liquid is in the range of 2.0-3.5[0100].
Regarding claim 8, WO476 further teaches that phosphate is present in the forms of 0.0001 to 0.1% by mass surfactant[0098] and as a pH buffer[0101], which implies that the amount of phosphate in the polishing liquid of WO476 would have overlapped the claimed amount of phosphate.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 11, although WO476 does not explicitly teach the claimed anticorrosive layer thickness, it would have been well within the skills of an ordinary artisan to have arrived at the claimed thickness via routine optimization since the coating layer thickness directly affects the performance of the polishing liquid by suppressing the etching of the metal wiring and reducing the roughness of the surface as taught by WO476[0084], which shows that the coating thickness is a result effective variable.
Regarding claim 12, WO476 further teaches that the polished copper or copper alloy finds application in semiconductor integrated circuits, which would have included applications in electronic modules as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2008/131206 teaches a method of using a treatment composition for treating surfaces of Cu or Cu alloy, wherein the composition having a pH of 1-12 and comprising a phosphate salt, tetrazole containing thiol, benzotriazole, benzimidazole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733